Whitfield, O. J.,
delivered the opinion of the court.
It is expressly agreed that the lot marked 9 on the map containing the seventy-nine hundredths and twenty-two hundredths acres is the lot sued for, “and that lot manifestly is not on the south side of Otto street.” “On the- south side” of a street is a description that only fits a lot actually bordering the street on its south side, and the assessor testifies explicitly ■that the lot sued for, agreed on as above, is “not on the south side of the street,” but “south of the streetand, further, that “lot 9, south of Otto street, and fronting on the railroad, belonged to the appellant, and was paid on.” Now this lot 9, south of Otto street, is agreed to be the one sued for, not lot 9 “on the south side of Otto street.” But the declaration and the tax deed describe “lot 9 on the south side of Otto street.” It is obvious *789on tins state of case that the declaration and tax deed do not call for the lot which it is agreed is the one sued for.

Reversed and remanded..

Calhoon, J., took no part in the decision of this case.